WALKER, J.
The five eases above numerically designated and identical as to the respective parties thereto, involve the same issues and are determined by the same principles of law declared by this court in case numbered 17254 and entitled “City of St. Louis, Respondent, v. United Railways Company, Appellant,” decided at this' term. The judgments, therefore, in said cases numbered 17524, 17526, 17527, 17528 and 17570 are affirmed for the reasons stated in said case numbered 17254. And it is so ordered.
Lamm, G. J., and Woodson and Brown, JJ., concur. Graves, J., dissents in an opinion filed in 17254, in which Bond and Faris, JJ., concur.